Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF ARC WIRELESS SOLUTIONS, INC. TABLE OF CONTENTS Article I. Offices 3 Article II. Shareholders 3 Section 1. Annual Meeting 3 Section 2. Special Meetings 3 Section 3. Place of Meeting 4 Section 4. Notice of Meeting 4 Section 5. Shareholder Proposals 4 Section 6. Fixing of Record Date 6 Section 7. Voting Lists 7 Section 8. Recognition Procedure for Beneficial Owners 7 Section 9. Quorum and Manner of Acting 7 Section 10. Proxies 8 Section 11. Voting of Shares 9 Section 12. Corporations Acceptance of Votes 9 Section 13. Informal Action by Shareholders 11 Section 14. Meetings by Telecommunication 12 Article III. Board of Directors 12 Section 1. General Powers 12 Section 2. Number, Qualifications and Tenure 12 Section 3. Shareholder Nomination of Directors 12 Section 4. Vacancies 13 Section 5. Regular Meetings 13 Section 6. Special Meetings 13 Section 7. Notice 13 Section 8. Quorum 14 Section 9. Manner of Acting 14 Section 10. Compensation 14 Section 11. Presumption of Assent 14 Section 12. Committees 15 Section 13. Informal Action by Directors 15 Section 14. Telephonic Meetings 15 Section 15. Standard of Care 15 Article IV. Officers and Agents 16 Section 1. General 16 Section 2. Appointment and Term of Office 16 Section 3. Resignation and Removal 16 Section 4. Vacancies 17 Section 5. Chairman Of The Board 17 Section 6. Chief Executive Officer 17 Section 7. President 17 Section 8. Vice Presidents 17 Section 9. Secretary 18 i Section 10. Treasurer 18 Article V. Stock 19 Section 1. Certificates 19 Section 2. Consideration for Shares 20 Section 3. Lost Certificates 20 Section 4. Transfer of Shares 20 Section 5. Transfer Agent, Registrars and Paying Agents 21 Article VI. Indemnification of Certain Persons 21 Section 1. Indemnification 21 Section 2. Right to Indemnification 22 Section 3. Effect of Termination of Action 22 Section 4. Groups Authorized to Make Indemnification Determination 22 Section 5. Court-Ordered Indemnification 22 Section 6. Advance of Expenses 23 Section 7. Additional Indemnification to Certain Persons Other Than Directors 23 Section 8. Witness Expenses 23 Article VII. Provision of Insurance 23 Article VIII. Miscellaneous 24 Section 1. Seal 24 Section 2. Fiscal Year 24 Section 3. Amendments 24 Section 4. Receipt Of Notices By The Corporation 24 Section 5. Gender 24 Section 6. Conflicts 24 Section 7. Definitions 24 ii Effective: June 30, 2008 AMENDED AND RESTATED BYLAWS OF ARC WIRELESS SOLUTIONS, INC. Article I. Offices The principal office of the corporation shall be designated from time to time by the corporation and may be within or outside of Utah. The corporation may have such other offices, either within or outside Utah, as the board of directors may designate or as the business of the corporation may require from time to time. The registered office of the corporation required by the Utah Revised Business Corporation Act to be maintained in Utah may be, but need not be, identical with the principal office, and the address of the registered office may be changed from time to time by the board of directors. Article II. Shareholders Section 1. Annual Meeting. The annual meeting of the shareholders shall be held at a time and date fixed by the board of directors of the corporation (or by the chief executive officer in the absence of action by the board of directors), for the purpose of electing directors and for the transaction of such other business as may come before the meeting. If the election of directors is not held on the day fixed as provided herein for any annual meeting of the shareholders, or any adjournment thereof, the board of directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as it may conveniently be held. A shareholder may apply to the district court in the county in Utah where the corporations principal office is located or, if the corporation has no principal office in Utah, to the district court of the county in which the corporations registered office is located to seek an order that a shareholder meeting be held (i) if an annual meeting was not held within fifteen months after its last annual meeting, or (ii) if the shareholder participated in a proper call of or proper demand for a special meeting and notice of the special meeting was not given within sixty days after the date of the call or the date the last of the demands necessary to require calling of the meeting was delivered to the corporation pursuant to ss.16-10a-702(1)(b) of the Utah Revised Business Corporation Act, or the special meeting was not held in accordance with the notice. Section 2. Special Meetings. Unless otherwise prescribed by statute, special meetings of the shareholders may be called for any purpose by the chief executive officer or by 3 the board of directors. The chief executive officer shall call a special meeting of the shareholders if the corporation receives one or more written demands for the meeting, stating the purpose or purposes for which it is to be held, signed and dated by holders of shares representing at least ten percent of all the votes entitled to be cast on any issue proposed to be considered at the meeting. Section 3. Place of Meeting. The board of directors may designate any place, either within or outside Utah, as the place for any annual meeting or any special meeting called by the board of directors. A waiver of notice signed by all shareholders entitled to vote at a meeting may designate any place, either within or outside Utah, as the place for such meeting. If no designation is made, or if a special meeting is called other than by the board, the place of meeting shall be the principal office of the corporation. Section 4. Notice of Meeting. Written notice stating the place, date, and time of the meeting shall be given not less than ten nor more than sixty days before the date of the meeting. The secretary shall be required to give such notice only to shareholders entitled to vote at the meeting except as otherwise required by Utah Revised Business Corporation Act. Section 5. Shareholder Proposals. Except with respect to the procedures applicable to shareholder nominations of directors as set forth in Section 3 of Article III below, only such business shall be conducted at a meeting as shall have been properly brought before the meeting. Beginning on January 1, 2009, to be properly brought before a meeting, business must be either (i) specified in the notice of the meeting (or any supplement thereto) given by or at the direction of the board of directors; or (ii) otherwise properly brought before the meeting by or at the direction of the board of directors; or (iii) otherwise properly brought before the meeting by a shareholder of the corporation who has been the beneficial owner, for at least one year prior to the date of the submission of the proposal, of a minimum of $2,000 in market value, or 1% , of the corporations voting common stock, which stock is held through the date of the meeting, and which shareholder complies with the notice procedures set forth in this Section 5. For business to be properly brought before an annual or special meeting by a shareholder, regardless of whether the shareholder (i) is seeking to have the proposal included in the corporations proxy statement, (ii) intends to prepare and distribute its own proxy statement, or (iii) intends to introduce the business at the meeting, the shareholder must give timely notice thereof, with timely determined as set forth in the next succeeding sentence herein, in writing to the secretary of the corporation at the principal executive office of the corporation. To be timely, a shareholder's notice must be received at the corporations principal office not less than 120 calendar days before the date that the corporation's proxy statement or notice thereof was first mailed to shareholders in connection with the previous year's annual meeting; provided, however, that in the ev ent (i) the corporation did not hold an annual meeting in the previous year, or (ii) the date of the annual meeting has been changed by more than 30 days from the date of the previous years meeting, or (iii) the meeting is a special meeting called in the manner set forth in these bylaws, then notice by the shareholder, to be timely, must be delivered to the corporation not later than the 10th day following the day on which a Public Announcement (defined below) of the date of such meeting is first made. 4 Such shareholder's notice shall set forth as to each matter the shareholder proposes to bring before the meeting (i) a brief description of the business desired to be brought before the meeting and the reasons for conducting such business at the meeting and any material interest in such business of such shareholder and the beneficial owner, if any, on whose behalf the proposal is made; (ii) as to the shareholder giving the notice and the beneficial owner, if any, on whose behalf the proposal is made (A) the name and address of such shareholder and of such other beneficial owner, if any, as they appear on the corporation's books, and (B) the class and number of shares of the corporation which are owned of record and beneficially owned by such shareholder and such beneficial owner; and (iii) in the event that such business includes a proposal to amend either the articles of incorporation or the bylaws of the corporation, the language of the proposed amendment. Notwithstanding anything to the contrary set forth in this Section 5, a shareholder may not nominate a candidate for election to the corporations board of directors unless that shareholder complies with the Shareholder Nomination of Directors notice procedures set forth in Article III, Section 3 of these bylaws. For the purposes of these bylaws "Public Announcement" shall mean disclosure in a press release reported by the Dow Jones News Service, Associated Press or comparable national news service or in a document publicly filed by the corporation with the SEC pursuant to Section 13, 14, or 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Notice of a special meeting shall include a description of the purpose or purposes of the meeting. Notice of an annual meeting need not include a description of the purpose or purposes of the meeting unless required by the Utah Revised Business Corporation Act or the corporation's articles of incorporation. Notice shall be given personally or by mail, private carrier, telegraph, teletype, electronically transmitted facsimile or other form of wire or wireless communication by or at the direction of the chief executive officer, the secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. If mailed and if in a comprehensive form, such notice shall be deemed to be given and effective when deposited in the United States mail, properly addressed to the shareholder at his address as it appears in the corporation's current r ecord of shareholders, with first class postage prepaid. If notice is given other than by mail, and provided that such notice is in a comprehensible form, the notice is given and effective on the date received by the shareholder. If requested by the person or persons lawfully calling such meeting, the secretary shall give notice thereof at corporate expense. No notice need be sent to any shareholder if (i) a notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting during the period between the two consecutive annual meetings, have been mailed, addressed to the shareholder at the shareholder's address as shown on the records of the corporation, and have been returned undeliverable; or (ii) at least two payments, if sent by first class mail, of dividends or interest on securities during a twelve month period, have been mailed, addressed to the shareholder at the shareholder's address as shown on the records of the corporation, and have been returned undeliverable. In order to be entitled to receive notice of any meeting, a sharehol der shall advise the corporation in writing of any change in such shareholder's mailing address as shown on the corporation's books and records. 5 When a meeting is adjourned to another date, time or place, notice need not be given of the new date, time or place if the new date, time or place of such meeting is announced before adjournment at the meeting at which the adjournment is taken. At the adjourned meeting, the corporation may transact any business which may have been transacted at the original meeting. If the adjournment is for more than 30 days, or if a new record date is fixed for the adjourned meeting, a new notice of the adjourned meeting shall be given to each shareholder of record entitled to vote at the meeting as of the new record date. A shareholder may waive notice of a meeting before or after the time and date of the meeting by a writing signed by such shareholder. Such waiver shall be delivered to the corporation for filing with the corporate records. Further, by attending a meeting either in person or by proxy, a shareholder waives objection to lack of notice or defective notice of the meeting unless the shareholder objects at the beginning of the meeting to the holding of the meeting or the transaction of business at the meeting because of lack of notice or defective notice. By attending the meeting, the shareholder also waives any objection to consideration at the meeting of a particular matter not within the purpose or purposes described in the meeting notice unless the shareholder objects to considering the matter when it is presented. Unless otherwise extended at the direction of the chairman of the board or other person presiding at the meeting of shareholders, twenty minutes will be the maximum aggregate amount of time for presentation and discussion of any proposal or other item to be considered at a shareholder meeting. Section 6. Fixing of Record Date. For the purpose of determining shareholders entitled to (i) notice of or vote at any meeting of shareholders or any adjournment thereof; (ii) receive distributions or share dividends; (iii) demand a special meeting; or (iv) make a determination of shareholders for any other proper purpose, the board of directors may fix a future date as the record date for any such determination of shareholders, such date in any case to be not more than seventy days, and, in case of a meeting of shareholders, not less than ten days, prior to the date on which the particular action requiring such determination of shareholders is to be taken. If no record date is fixed by the directors, the record date shall be the day before the notice of the meeting is given to shareholders, or the date on wh ich the resolution of the board of directors providing for a distribution is adopted, as the case may be. When a determination of shareholders entitled to vote at any meeting of shareholders is made as provided in this Section, such determination shall apply to any adjournment thereof unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting. Unless otherwise specified when the record date is fixed, the time of day for such determination shall be as of the corporations close of business on the record date. Notwithstanding the above, the record date for determining the shareholders entitled to take action without a meeting or entitled to be given notice of action so taken shall be the date a writing upon which the action is taken is first received by the corporation. The record date for determining shareholders entitled to demand a special meeting shall be the date of the earliest of any of the demands pursuant to which the meeting is called. 6 Section 7. Voting Lists. After a record date is fixed for a shareholders meeting, the secretary shall make, at the earlier of ten days before such meeting or two business days after notice of the meeting has been given, a complete list of the shareholders entitled to be given notice of such meeting or any adjournment thereof. The list shall be arranged by voting groups and within each voting group by class or series of shares, shall be in alphabetical order within each class or series, and shall show the address of and the number of shares of each class or series held by each shareholder. For the period beginning the earlier of ten days prior to the meeting or two business days after notice of the meeting is given and continuing through the meeting and any adjournment thereof, this list shall be kept on file at the principal office of the corporation, or at a place (which shall be identified in the notice) in the city where the meeting will be held. Such list shall be available for inspection on written demand by any shareholder (including for the purpose of this Section 7 any holder of voting trust certificates) or the shareholders agent or attorney during regular business hours and during the period available for inspection. The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or transfer books or to vote at any meeting of shareholders. Any shareholder, or the shareholders agent or attorney may copy the list during regular business hours and during the period it is available for inspection, provided (i) the demand is made in good faith and for a purpose reasonably related to the demanding shareholders interest as a shareholder; (ii) the shareholder describes with reasonable particularity the purpose and the records the shareholder desires to inspect; and (iii) the shareholder pays a reasonable charge covering the costs of labor and material for such copies, not to exceed the estimated cost of production and reproduction. Section 8. Recognition Procedure for Beneficial Owners. The board of directors may adopt by resolution a procedure whereby a shareholder of the corporation may certify in writing to the corporation that all or a portion of the shares registered in the name of such shareholder are held for the account of a specified person or persons. The resolution may set forth (i) the types of nominees to which it applies; (ii) the rights or privileges that the corporation will recognize in a beneficial owner, which may include rights and privileges other than voting; (iii) the form of certification and the information to be contained therein; (iv) if the certification is with respect to a record date, the time within which the certification must be received by the corporation; (v) the period for which the nominees us e of the procedure is effective; and (vi) such other provisions with respect to the procedure as the board deems necessary or desirable. Upon receipt by the corporation of a certificate complying with the procedure established by the board of directors, the persons specified in the certification shall be deemed, for the purpose or purposes set forth in the certification, to be the registered holders of the number of shares specified in place of the shareholder making the certification. Section 9. Quorum and Manner of Acting. A majority of the votes entitled to be cast on a matter by a voting group represented in person or by proxy shall constitute a quorum of that voting group for action on the matter. If less than a majority of such votes are represented at a meeting, a majority of the votes so represented may adjourn the meeting from time to time without further notice, for a period not to exceed 120 days for any one adjournment. Once a share is represented for any purpose at a meeting, including the purpose of determining that a quorum exists, it is deemed present for quorum purposes for the remainder of the meeting and 7 for any adjournment of that meeting, unless a new record date is or must be set for that adjourned meeting. The shareholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum, unless the meeting is adjourned and a new record date is set for the adjourned meeting. If a quorum exists, action on a matter other than the election of directors by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast within the voting group opposing the action, unless the vote of a greater number or voting by classes is required by law or the corporations articles of incorporation. Section 10. Proxies. At all meetings of shareholders, a shareholder may vote by proxy by signing an appointment form or similar writing, either personally or by his duly authorized attorney-in-fact. A shareholder may also appoint a proxy by transmitting or authorizing the transmission of a telegram, teletype, or other electronic transmission providing a written statement of the appointment to the proxy, a proxy solicitor, proxy support service organization, or other person duly authorized by the proxy to receive appointments as agent for the proxy, or to the corporation. The transmitted appointment shall set forth or be transmitted with written evidence from which it can be determined that the shareholder transmitted or authorized the transmission of the appointment. The proxy appointment form or similar writing shall be filed with the secretary of the corporation before or at the time of the meeting. The appointment of a proxy is effective when received by the corporation and is valid for eleven months unless a longer period is expressly provided in the appointment form or similar writing. Any complete copy, including an electronically transmitted facsimile, of an appointment of a proxy may be substituted for or used in lieu of the original appointment for any purpose for which the original appointment could be used. Revocation of a proxy does not affect the right of the corporation to accept the proxys authority unless (i) the corporation had notice that the appointment was coupled with an interest and notice that such interest is extinguished is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment, or (ii) other notice of the revocation of the appointment is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment. Other notice of revocation may, in the discretion of the corporation, be deemed to include the appearance at a shareholders meeting of the shareholder who granted the proxy and his voting in person on any matter subject to a vote at such meeting. The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxys authority unless the appointment is not irrevocable and coupled with an interest and notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment. The corporation shall not be required to recognize an appointment made irrevocable if it has received a writing revoking the appointment signed by the shareholder (including a 8 shareholder who is a successor to the shareholder who granted the proxy) either personally or by his attorney-in-fact, notwithstanding that the revocation may be a breach of an obligation of the shareholder to another person not to revoke the appointment. Subject to Section 11 and any express limitation on the proxys authority appearing on the appointment form, the corporation is entitled to accept the proxys vote or other action as that of the shareholder making the appointment. Section 11. Voting of Shares. Each outstanding share, regardless of class, shall be entitled to one vote, except in the election of directors, and each fractional share shall be entitled to a corresponding fractional vote on each matter submitted to a vote at a meeting of shareholders, except to the extent that the voting rights of the shares of any class or classes are limited or denied by the articles of incorporation as permitted by the Utah Revised Business Corporation Act. Cumulative voting shall not be permitted in the election of directors or for any other purpose. Each record holder of stock shall be entitled to vote in the election of directors and shall have as many votes for each of the shares owned by him as there are directors to be elected and for whose election he has the right to v ote. At each election of directors, that number of candidates equaling the number of directors to be elected, having the highest number of votes cast in favor of their election, shall be elected to the board of directors. Except as otherwise ordered by a court of competent jurisdiction upon a finding that the purpose of this Section would not be violated in the circumstances presented to the court, the shares of the corporation are not entitled to be voted if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation except to the extent the second corporation holds the shares in a fiduciary capacity. Redeemable shares are not entitled to be voted after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares. Section 12. Corporations Acceptance of Votes. If the name signed on a vote, consent, waiver, proxy appointment, or proxy appointment revocation corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, proxy appointment or proxy appointment revocation and give it effect as the act of the shareholder. If the name signed on a vote, consent, waiver, proxy appointment or proxy appointment revocation does not correspond to the name of a shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, proxy appointment or proxy appointment revocation and to give it effect as the act of the shareholder if: (i) the shareholder is an entity and the name signed purports to be that of an officer or agent of the entity; 9 (ii) the name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, proxy appointment or proxy appointment revocation; (iii) the name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, proxy appointment or proxy appointment revocation; (iv) the name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatorys authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, proxy appointment or proxy appointment revocation; (v) two or more persons are the shareholder as co-tenants or fiduciaries and the name signed purports to be the name of at least one of the co-tenants or fiduciaries, and the person signing appears to be acting on behalf of all the co-tenants or fiduciaries; or (vi) the acceptance of the vote, consent, waiver, proxy appointment or proxy appointment revocation is otherwise proper under rules established by the corporation that are not inconsistent with this Section 12. If shares are registered in the names of two or more persons, whether fiduciaries, members of a partnership, co-tenants, husband and wife as community property, voting trustees, persons entitled to vote under a shareholder voting agreement or otherwise, or if two or more persons, including proxyholders, have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation or other officer or agent entitled to tabulate votes is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect: (i) if only one votes, the act binds all; (ii) if more than one vote, the act of the majority so voting binds all; (iii) if more than one vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionately; or (iv) if the instrument so filed or the registration of the shares shows that any tenancy is held in unequal interests, a majority or even split for the purpose of this Section shall be a majority or even split in interest. The corporation is entitled to reject a vote, consent, waiver, proxy appointment or proxy appointment revocation if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder. 10 Neither the corporation nor its officers nor any agent who accepts or rejects a vote, consent, waiver, proxy appointment or proxy appointment revocation in good faith and in accordance with the standards of this Section is liable in damages for the consequences of the acceptance or rejection . Section 13. Informal Action by Shareholders. Any action required or permitted to be taken at a meeting of the shareholders may be taken without a meeting and without prior notice, if a written consent (or counterparts thereof) that sets forth the action so taken is received by the corporation and signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote thereon were present and voted. Action taken under this Section 13 has the same effect as action taken at a meeting of shareholders and may be so described in any document. Action taken pursuant to this Section 13 is not effective unless all written consents on which the corporation relies for the taking of an action pursuant to this Section 13 are received by the corporation within a sixty day period and have not been revoked. Action taken pursuant to this Section 13 is effective as of the date the last written consent necessary to effect the action is received by the corporation, unless all of the written consents necessary to effect the action specify a later date as the effective date of the action, in which case the later date shall be the effective date of the action. If the corporation has received written consents as contemplated by this Section 13 signed by all shareholders entitled to vote with respect to the action, the effective date of the action may be any date that is specified in all the written consents as the effective date of the action.
